Citation Nr: 0000427	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for shingles.

3.  Entitlement to service connection for a skin rash due to 
an undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue due 
to an undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disorder due to an undiagnosed illness.

6. Entitlement to service connection for a respiratory 
disorder due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
October 1987 and from August 1989 to October 1992.  He served 
in the Southwest Asia theater of operations from September 
10, 1990 to April 10, 1991.  This appeal arises from a 
February 1996 rating decision of the Philadelphia, 
Pennsylvania, regional office and insurance center (ROIC) 
which denied service connection for PTSD, shingles, a skin 
rash due to an undiagnosed illness, chronic fatigue due to an 
undiagnosed illness, a gastrointestinal disorder due to an 
undiagnosed illness, and a respiratory disorder due to an 
undiagnosed illness.  The veteran moved to Virginia during 
the course of the appeal and the Roanoke, Virginia, regional 
office (RO) assumed jurisdiction over the matter.


REMAND

On his Substantive Appeal (VA Form 9) received in September 
1996, the veteran requested that he be scheduled for a 
personal hearing before a member of the Board of Veterans' 
Appeals (Board).  However, he crossed out "before the 
Board" in the section pertaining to where he wished to 
appear for his personal hearing.  He indicated that wanted to 
be scheduled for a hearing before a hearing officer at the RO 
in a statement attached to the VA Form 9.  The veteran failed 
to appear for a scheduled hearing before the RO in October 
1997.  

Inasmuch as the record was unclear as to whether or not the 
veteran wished to have a personal hearing before a member of 
the Board, the veteran was mailed a letter on November 1, 
1999, which requested an answer to that question.  If he did 
not respond within 30 days from the date of the letter, the 
veteran was informed that the Board would assume that he 
continued to want a hearing before a member of the Board, and 
that his appeal would be remanded for the purpose of 
scheduling him for a hearing before a member of the Board at 
the RO.  The letter was mailed again on November 23, 1999 due 
to a report that the veteran had recently moved.  To date, 
the veteran has not responded to the November 1999 letters.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:

The RO should schedule the veteran for a 
personal hearing before a traveling 
member of the Board at the RO.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 
12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the appellant due process of law.  The Board does not 
intimate any opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


